DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the base position" in lines 1-2.  There no mention of this position previously in this claim nor from the claim that it depends from. Thus, there is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation the pulse durations corresponding to the different discharge temperatures of the water are determined empirically, and the claim also recites in particular by specifying a pulse duration and measuring the discharge temperature  that is set which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeberhard (WO 2012/119923 A1 see espacenet translation for references).
Re: Claim 1, the device of Aeberhard is capable of performing the claimed method including preparing hot water of variable discharge temperature in a beverage vending machine, 
wherein the beverage vending machine contains a hot water generating system comprising a cold water supply line (1), an electrically heatable boiler (6), which has a boiler-side cold water inlet (5) that can be connected to the cold water supply line for the supply of cold water from the cold water supply line into the boiler and a boiler-side hot water output (7) for the discharge of water from the boiler that is heated to a maximum discharge temperature (Fig. 6, Para. 38, maximum temp), as well as a hot water outlet line that is connected in terms of flow to the boiler-side hot water outlet and that can be closed by at least one dispensing valve (8) by way of which the hot water provided with a specified discharge temperature for the preparation of a hot beverage can be taken from the hot water outlet line (Col. 7, lines 9-16, hot water provided at a specified temp);
wherein the cold-water supply line can be connected alternatively to the boiler-side cold water inlet or to the boiler-side hot water outlet by way of an electrically actuatable 3/2-way valve (3), which, for the discharge of hot water, can be loaded with a sequence of electrical pulses, whose pulse duration is selected as a function of the specified discharge temperature (Fig. 5, Para. 40, pulse duration is selected as a function of temperature).
Re: Claim 2, the device of Aeberhard is capable of performing the claimed method including the base position of the 3/2-way valve, the 3/2-way valve connects the cold-water supply line in terms of flow with the boiler-side cold water inlet (Fig. 6, Para. 37, water into boiler inlet), and in that when the electrical pulse is applied at the 3/2 way valve, the inlet of the 3/2 valve that is connected to the cold water supply line is connected in terms of flow to the second outlet of the 3/2 way valve for the duration of the electrical pulse (Para. 39-40, 49, pulsing the valve into different positions for desired temp), the latter second outlet being connected in terms of flow by way of a T-shaped mixing tube (where 4, 7 meet) to the boiler-side hot water outlet (Fig. 6, t-shaped mixing tube).
Re: Claim 3, the device of Aeberhard is capable of performing the claimed method including the pulse duration is determined as a function of the discharge temperature of the hot water, the temperature of the water in the cold-water inlet supplied to the boiler, as well as the temperature of the water discharged from the hot water outlet of the boiler (Fig. 5, Para. 39-40, 49, pulse duration is selected as a function of temperature).
Re: Claim 4, the device of Aeberhard is capable of performing the claimed method including the temperature of the water supplied to the boiler is detected via a temperature sensor (19) in the cold-water supply line and is taken into consideration in the determination of the pulse duration (T) as a variable quantity (Para. 44, cold water line with temp sensor).
Re: Claim 5, the device of Aeberhard is capable of performing the claimed method including the 3/2-way valve is exclusively loaded with the sequence of electrical pulses if the at least one dispensing valve is opened (Para. 39-40, sequence of electrical sequence of pulses in response to dispensing valve being opened).
Re: Claim 6, the device of Aeberhard is capable of performing the claimed method including at least one first and one second dispensing valve (23-26) are provided, wherein, when the first dispensing valve is actuated, the 3/2-way valve is loaded with a first sequence of electrical pulses having a first pulse duration for the discharge of hot water having a first discharge temperature, and when the second dispensing valve is actuated (Fig. 5, Para. 39-40, 49, pulse duration is selected as a function of temperature), the 3/2-way valve is loaded with a second sequence of electrical pulses that possess a second pulse duration, in order to discharge hot water having a second discharge temperature (Fig. 6, Para. 47-48, different beverages with different temps are produced).
Re: Claim 7, the device of Aeberhard is capable of performing the claimed method including the pulse durations corresponding to the different discharge temperatures of the water are determined empirically, in particular by specifying a pulse duration and measuring the discharge that is set, and are stored in a memory of an electronic control device, and in that when the first or second dispensing valve is actuated, the stored value belonging thereto for the first or second pulse duration memory and supplied to the 3/2 way valve (Fig. 6, Para. 50, electronic control device includes memory for programing the device for pulse durations).
Re: Claim 8, the device of Aeberhard is capable of performing the claimed method including the pulse duration and/or the period duration T is variable during a dispensing process (Fig. 5, Para. 39-40, 49, pulse duration is variable during dispensing).
Re: Claim 9, the device of Aeberhard is capable of performing the claimed method including the pulse duration is shortened at the beginning of a dispensing process in comparison to the end of the same dispensing process in order to compensate for heat losses and/or in that the period duration (T) is shortened at the beginning of a dispensing process in comparison to the end of the same dispensing process in order to reduce temperature fluctuations of the hot water discharged into a filling container Fig. 5, Para. 39-40, 49, pulse duration is variable during dispensing including capable of shortening and lengthening at any point throughout dispensing).
Re: Claim 10, Aeberhard discloses the claimed invention including a beverage vending machine (30), 
wherein the beverage vending machine contains a hot water generating system comprising a cold water supply line (1), an electrically heatable boiler (6), which has a boiler-side cold water inlet (5) that can be connected to the cold water supply line for the supply of cold water from the cold water supply line into the boiler and a boiler-side hot water output (7) for the discharge of water from the boiler that is heated to a maximum discharge temperature (Fig. 6, Para. 38, maximum temp), as well as a hot water outlet line that is connected in terms of flow to the boiler-side hot water outlet and that can be closed by at least one dispensing valve (8) by way of which the hot water provided with a specified discharge temperature for the preparation of a hot beverage can be taken from the hot water outlet line (Para. 39, hot water taken at specified temperature),
wherein the cold-water supply line can be connected alternatively to the boiler-side cold water inlet or to the boiler-side hot water outlet by way of an electrically actuatable 3/2-way valve (3), which, for the discharge of hot water, can be loaded with a sequence of electrical pulses, whose pulse duration is selected as a function of the specified discharge temperature (Fig. 5, Para. 40, pulse duration is selected as a function of temperature).
Re: Claim 11, Aeberhard discloses the claimed invention including the 3/2 way valve comprises an inlet connected to the cold water supply line as well as a first outlet connected to the boiler-side cold water inlet  (Depicted in Fig. 6) and a second outlet that is connected in terms of flow to the boiler-side hot water outlet via a T-shaped or Y-shaped mixing tube or a static mixer (where 4, 7 meet) wherein the outlet of the T-shaped or Y-shaped mixing tube or the static mixer is connected in terms of flow by way of a line to the at least one dispensing valve (Fig. 6, t-shaped mixing tube).
Re: Claim 12, Aeberhard discloses the claimed invention including at least one first and one second dispensing valve (23-26) are provided, wherein, when the first dispensing valve is actuated, the 3/2-way valve is loaded with a first sequence of electrical pulses having a first pulse duration for the discharge of hot water having a first discharge temperature, and when the second dispensing valve is actuated (Fig. 5, Para. 39-40, 49, pulse duration is selected as a function of temperature), the 3/2-way valve is loaded with a second sequence of electrical pulses that possess a second pulse duration, in order to discharge hot water having a second discharge temperature (Fig. 6, Para. 47-48, different beverages with different temps are produced).
Re: Claim 13, Aeberhard discloses the claimed invention including the base position of the 3/2-way valve, the 3/2-way valve connects the cold-water supply line in terms of flow with the boiler-side cold water inlet (Fig. 6, Para. 37, water into boiler inlet), and in that when the electrical pulse is applied at the 3/2-way valve, the inlet of the 3/2 valve that is connected to the cold-water supply line is connected in terms of flow to the boiler-side hot water outlet for the duration of the electrical pulse (Para. 39-40, 49, pulsing the valve into different positions for desired temp).
Re: Claim 14, the rejection of claim 12 above cover the limitations recited in this claim. 
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motkowski et al. (US Patent No. 8,636,174), and further in view of Aeberhard (WO 2012/119923 A1 see espacenet translation for references).
Re: Claim 1, the device of Motkowski is capable of performing the claimed method including preparing hot water of variable discharge temperature in a beverage vending machine, 
wherein the beverage vending machine contains a hot water generating system comprising a cold water supply line (17), an electrically heatable boiler (30, 42), which has a boiler-side cold water inlet (56) that can be connected to the cold water supply line for the supply of cold water from the cold water supply line into the boiler and a boiler-side hot water output (74) for the discharge of water from the boiler that is heated to a maximum discharge temperature (Fig. 3, Col. 6, lines 55-64, maximum temp), as well as a hot water outlet line that is connected in terms of flow to the boiler-side hot water outlet and that can be closed by at least one dispensing valve (18) by way of which the hot water provided with a specified discharge temperature for the preparation of a hot beverage can be taken from the hot water outlet line (Col. 7, lines 9-11, desired temp taken from the hot water line).
wherein the cold-water supply line can be connected alternatively to the boiler-side cold water inlet or to the boiler-side hot water outlet by way of an electrically actuatable 3/2 way valve (52, 72), which, for the discharge of hot water, can be loaded with a sequence of electrical pulses, whose pulse duration is selected as a function of the specified discharge temperature (Col. 9, lines 28-35, pulse duration is selected as a function of temperature), except for both pulse features and 3/2 connection found in one valve. However, Aeberhard teaches a singular 3/2 valve (3) capable of pulse modulation (Fig. 5, Para. 39, 3/2 valve pulsed opened for a duration for a selected temp). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the singular 3/2 valve capable of pulse modulation as taught by Aeberhard, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re: Claim 2, Motkowski in view of Aeberhard discloses the claimed inventio including a base position of the 3/2 way valve, the 3/2 way valve connects the cold water supply line in terms of flow with the boiler-side cold water inlet, and in that when the electrical pulse is applied at the 3/2 way valve, the inlet of the 3/2 valve that is connected to the cold water supply line is connected in terms of flow to the second outlet of the 3/2 way valve for the duration of the electrical pulse (Motkowski: Col. 9, lines 9-35, connection between the various inputs is opened based on temperature; Aeberhard: pulse Para. 39-40, 49, pulsing the valve into different positions for desired temp), the latter second outlet being connected in terms of flow by way of a T-shaped mixing tube (74) to the boiler-side hot water outlet (Fig. 3, Col. 9, lines 56-57, t-shaped mixing tube).
Re: Claim 3, the device of Motkowski is capable of performing the claimed method including the pulse duration is determined as a function of the discharge temperature of the hot water, the temperature of the water in the cold-water inlet supplied to the boiler, as well as the temperature of the water discharged from the hot water outlet of the boiler (Col. 9, lines 8-35, pulse duration is selected as a function of temperature).
Re: Claim 4, the device of Motkowski is capable of performing the claimed method including the temperature of the water supplied to the boiler is stored as a fixed value in an electronic memory (Col. 8, lines 14-19, temperature stored in controller) and is taken into consideration in the determination of the pulse duration (T) as a variable quantity (Col. 10, lines 45-52, memory for storing temperatures).
Re: Claim 5, the device of Motkowski is capable of performing the claimed method including the 3/2-way valve is exclusively loaded with the sequence of electrical pulses if the at least one dispensing valve is opened (Col. 8, lines 41-58, sequence of electrical sequence of pulses in response to dispensing valve being opened).
Re: Claim 6, the device of Motkowski is capable of performing the claimed method including a first discharge valve for a first discharge temperature except for a second dispensing valve for a second discharge temperature. However, Aeberhard is capable of performing the claimed method including at least one first and one second dispensing valve (23-26) are provided, wherein, when the first dispensing valve is actuated, the 3/2-way valve is loaded with a first sequence of electrical pulses having a first pulse duration for the discharge of hot water having a first discharge temperature, and when the second dispensing valve is actuated (Fig. 5, Para. 39-40, 49, pulse duration is selected as a function of temperature), the 3/2-way valve is loaded with a second sequence of electrical pulses that possess a second pulse duration, in order to discharge hot water having a second discharge temperature (Fig. 6, Para. 47-48, different beverages with different temps are produced).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a second dispensing valve as taught by Aeberhard, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 7, the device of Motkowski is capable of performing the claimed method including the pulse durations corresponding to the different discharge temperatures of the water are determined empirically, in particular by specifying a pulse duration and measuring the discharge that is set (Col. 7, lines 51-67, measuring discharge), and are stored in a memory of an electronic control device (34), and in that when the first or second dispensing valve is actuated, the stored value belonging thereto for the first or second pulse duration memory and supplied to the 3/2 way valve (Col. 10, lines 45-52, memory for storing temperatures and corresponding pulses/durations).
Re: Claim 8, the device of Motkowski is capable of performing the claimed method including the pulse duration and/or the period duration is variable during a dispensing process (Col. 9, lines 28-35, variable changes).
Re: Claim 9, the device of Motkowski is capable of performing the claimed method including the pulse duration is shortened at the beginning of a dispensing process in comparison to the end of the same dispensing process in order to compensate for heat losses, and/or in that the period duration is shortened at the beginning of a dispensing process in comparison to the end of the same dispensing process in order to reduce temperature fluctuations of the hot water discharged into a filling container (Col. 9, lines 28-35, variable changes includes shortened durations at any point of the dispensing process).
Re: Claim 10, Motkowski discloses the claimed inventio including a beverage vending machine, 
wherein the beverage vending machine contains a hot water generating system comprising a cold water supply line (17), an electrically heat able boiler (30, 42), which has a boiler-side cold water inlet (56) that can be connected to the cold water supply line for the supply of cold water from the cold water supply line into the boiler and a boiler-side hot water output (74) for the discharge of water from the boiler that is heated to a maximum discharge temperature (Fig. 3, Col. 6, lines 55-64, maximum temp), as well as a hot water outlet line that is connected in terms of flow to the boiler-side hot water outlet and that can be closed by at least one dispensing valve (18) by way of which the hot water provided with a specified discharge temperature for the preparation of a hot beverage can be taken from the hot water outlet line (Col. 7, lines 9-16, hot water provided at a specified temp);
wherein the cold-water supply line can be connected alternatively to the boiler-side cold water inlet or to the boiler-side hot water outlet by way of an electrically actuatable 3/2 way valve (52, 72), which, for the discharge of hot water, can be loaded with a sequence of electrical pulses, whose pulse duration is selected as a function of the specified discharge temperature (Col. 9, lines 28-35, pulse duration is selected as a function of temperature), except for both pulse features and 3/2 connection found in one valve. However, Aeberhard teaches a singular 3/2 valve (3) capable of pulse modulation (Fig. 5, Para. 39, 3/2 valve pulsed opened for a duration for a selected temp). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the singular 3/2 valve capable of pulse modulation as taught by Aeberhard, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re: Claim 11, Motkowski discloses the claimed inventio including the 3/2 way valve comprises an inlet connected to the cold water supply line as well as a first outlet connected to the boiler-side cold water inlet  (Depicted in Fig. 3) and a second outlet that is connected in terms of flow to the boiler-side hot water outlet via a T-shaped or Y-shaped mixing tube or a static mixer (74) wherein the outlet of the T-shaped or Y-shaped mixing tube or the static mixer is connected in terms of flow by way of a line to the at least one dispensing valve (Col 7, lines 55-60, mixer for cold and hot water lines).
Re: Claim 12, the rejection from claim 6 above covers the limitations recited in this claim.
Re: Claim 13, Motkowski in view of Aeberhard discloses the claimed inventio including a base position of the 3/2 way valve, the 3/2 way valve connects the cold water supply line in terms of flow with the boiler-side cold water inlet, and in that when the electrical pulse is applied at the 3/2 way valve, the inlet of the 3/2 valve that is connected to the cold water supply line is connected in terms of flow to the second outlet of the 3/2 way valve for the duration of the electrical pulse (Motkowski: Col. 9, lines 9-35, connection between the various inputs is opened based on temperature; Aeberhard: pulse Para. 39-40, 49, pulsing the valve into different positions for desired temp).
Re: Claim 14, the rejection of claim 12 above cover the limitations recited in this claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaky, Merati, Chen, Angell, Lie, Greenwald, Bentivoglio and McGarrah are cited disclosing dispensing systems that utilize mixing cold with hot water for controlling temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754